Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on March 1, 2022 is acknowledged.
3.	Claims 9-13 and 19-24 are pending in this application and allowed in this office action.

Terminal Disclaimer
4.	The terminal disclaimer filed on March 1, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application No. 17/085023, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S COMMENTS
Withdrawn Objections and Rejections
5.	Objection of claims 9-10 an 12, is hereby withdrawn in view of Applicant’s amendment to the claims.
6.	Rejection of claims 19-21 and 22-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of Applicant’s amendment to the claims.
7.	Rejection of claims 9-13 and 19-24 under 35 U.S.C. 102(a)(1) as being anticipated by Middleton-Hardie et al (US Patent No. 7888462, cited in the previous office action) as evidenced by Drugbank (https://www.drugbank.ca/drugs/DB05671, pp. 
8.	Rejection of claims 10, 19 and 23 under 35 U.S.C. 101, is hereby withdrawn in view of Applicant’s amendment to the claims.
9.	Rejection of claims 9-13 and 19-24 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 8 and 19-20 of copending Application No. 17/085023, is hereby withdrawn in view of Applicant’s filing a terminal disclaimer on March 1, 2022.


REASONS FOR ALLOWANCE
10.	The following is an examiner’s statement of reasons for allowance: A method for reducing the frequency of overall joint pain experienced by a subject, comprising injecting a joint of the subject with the injectable aqueous formulation comprising an amino acid sequence TDLQERGDNDISPFSGDGQPFKD (SEQ ID NO: 1) is both novel and unobvious over the prior art of record.
	As indicated in the previous office action, the closest art is Middleton-Hardie et al (US Patent No. 7888462, previously cited). Middleton-Hardie et al teach the same peptide as instant SEQ ID NO: 1 (see SEQ ID NO: 21), which stimulates the formation of hard tissues such as bone and cartilage (see abstract). Middleton-Hardie et al teach .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Claims 9-13 and 19-24, as set forth in the amendment filed on March 1, 2022, are allowed.


CONCLUSION
Claims 9-13 and 19-24 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654